Name: 97/523/EC: Commission Decision of 9 July 1997 on a common technical regulation for the general terminal attachment requirements for digital enhanced cordless telecommunications (DECT) (edition 2) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: information and information processing;  technology and technical regulations;  information technology and data processing;  communications
 Date Published: 1997-08-07

 7.8.1997 EN Official Journal of the European Communities L 215/48 COMMISSION DECISION of 9 July 1997 on a common technical regulation for the general terminal attachment requirements for digital enhanced cordless telecommunications (DECT) (edition 2) (Text with EEA relevance) (97/523/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/263/EEC of 29 April 1991 on the approximation of the laws of the Member States concerning telecommunications terminal equipment, including the mutual recognition of their conformity (1), as amended by Directive 93/68/EEC (2), and in particular Article 6 (2), second indent, thereof, Whereas the Commission has adopted the measure identifying the type of terminal equipment for which a common technical regulation is required, as well as the associated scope statement; Whereas the corresponding harmonized standards, or parts thereof, implementing the essential requirements which are to be transformed into common technical regulations should be adopted; Whereas in order to ensure continuity of access to markets for manufacturers, it is necessary to lay down transitional provisions regarding equipment approved under Commission Decision 94/471/EC ( (3)); Whereas Decision 94/471/EC should be repealed with effect from the end of the transitional period; Whereas the common technical regulation adopted in this Decision is in accordance with the opinion of ACTE, HAS ADOPTED THIS DECISION: Article 1 1. This Decision shall apply to digital enhanced cordless telecommunications (DECT) terminal radio equipment which operates in the 1 880 to 1 900 Mhz frequency band falling within the scope of the harmonized standard identified in Article 2 (1). 2. This Decision establishes a common technical regulation covering the general attachment requirements for terminal equipment referred to in paragraph 1. Article 2 1. The common technical regulation shall include the harmonized standard prepared by the relevant standardization body implementing to the extent applicable the essential requirements referred to in Article 4 (c), (d), (e) and (f) of Directive 91/263/EEC. The reference to the standard is set out in the Annex. 2. Terminal equipment covered by this Decision shall comply with the common technical regulation referred to in paragraph 1, shall meet the essential requirements referred to in Article 4 (a) and (b) of Directive 91/263/EEC, and shall meet the requirements of any other applicable directives, in particular Council Directives 73/23/EEC (4) and 89/336/EEC (5). Article 3 Notified bodies designated for carrying out the procedures referred to in Article 9 of Directive 91/263/EEC shall, as regards terminal equipment covered by Article 1 (1) of this Decision, use or ensure the use of the harmonized standard referred to in Article 2 (1) within six months after the notification of this Decision at the latest. Article 4 1. Decision 94/471/EC shall be repealed with effect from the date six months after the notification of this Decision. 2. Terminal equipment, approved under Decision 94/471/EC may continue to be placed on the market and put into service provided that such approval is granted no later than six months after the notification of this Decision. Article 5 This Decision is addressed to the Member States. Done at Brussels, 9 July 1997. For the Commission Martin BANGEMANN Member of the Commission (1) OJ No L 128, 23. 5. 1991, p. 1. (2) OJ No L 220, 31. 8. 1993, p. 1. (3) OJ No L 194, 29. 7. 1994, p. 89. (4) OJ No L 77, 26. 3. 1973, p. 29. (5) OJ No L 139, 23. 5. 1989, p. 19. ANNEX Reference to the harmonized standard applicable The harmonized standard referred to in Article 2 of the Decision is: radio equipment and systems (RES); digital enhanced cordless telecommunications (DECT); general terminal attachment requirements ETSI European Telecommunications Standards Institute ETSI Secretariat TBR 6, Edition 2  January 1997 (excluding the foreword) Additional information The European Telecommunications Standards Institute is recognized according to Council Directive 83/189/EEC (1). The harmonized standard referred to above has been produced according to a mandate issued in accordance with relevant procedures of Council Directive 83/189/EEC. The full text of the harmonized standard referenced above can be obtained from: European Telecommunications Standards Institute, 650, Route des Lucioles, F-06921 Sophia Antipolis Cedex. Commission of the European Communities DG XIII/A/2  (BU 31 1/7) Rue de la Loi 200/Wetstraat 200, B-1049 Bruxelles/Brussels. (1) OJ No L 109, 26. 4. 1983, p. 8.